Citation Nr: 0826046	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-37 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether or not all medical expenses reported for the year 
2003 can be counted to reduce the amount of the veteran's 
income for non-service-connected pension purposes.  

2.  Whether or not all medical expenses reported for the year 
2004 can be counted to reduce the amount of the veteran's 
income for non-service-connected pension purposes, and to 
resolve the issue of an overpayment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had active duty from March 1952 to March 1955.   

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA), 
St. Paul, Minnesota Regional Office (RO) Pension Maintenance 
Center (PMC).  

The claim was certified to the Board by the RO in Houston, 
Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that in arriving at the 
pension benefit amount for a given year, a deduction in 
income is allowed for medical expenses.  See 38 C.F.R. 
§ 3.272(g) (2007).  This deduction is based on the previous 
year's medical expenses.  However, VA may retroactively 
adjust the pension benefit (as it has done here) if it is 
determined that some of the previous year's claimed medical 
expenses were improper.  

As discussed below, this fact has led to some understandable 
imprecision in language by both VA and the veteran in 
discussing the year of the medical expenses in issue.  

The background of this case is as follows: In a rating 
decision, dated in March 2004, the RO granted non-service-
connected pension, as well as special monthly pension based 
on the need for aid and attendance.  

In January 2005, the RO received the veteran's "improved 
pension eligibility verification report" (VA Form 21-0516-
1), in which the veteran listed his income, and that of his 
spouse.  It appears that this form was submitted together 
with the veteran's "medical expense report" ("MER") (VA 
Form 21-8416), in which the veteran claimed a variety of 
medical expenses for the year 2003, and he submitted 
associated documentation, to include receipts and billing 
statements dated in 2004.  

In April 2005, the St. Paul PMC advised the appellant that it 
had retroactively adjusted (decreased) his pension benefits 
for the periods beginning January 1, 2004, and beginning 
January 1, 2005.  The notice indicated that three claimed 
medical expenses for 2003 (which were apparently 
mischaracterized as "2004 medical expenses") had not been 
allowed.  

Specifically, it was stated that it had not allowed the 
claimed expenses of: $1,080 for "special food," $272 for 
"meals at the hospital," and $136 for "shoes."  

With regard to pension payments for 2004, the notice 
indicated that they were based on an allowance of a total of 
$30,367 in medical expenses (this amount was taken from the 
veteran's MER for the year 2003).  

By reference to other documents in the claims file, it 
appears that in April 2005, the St. Paul PMC advised the 
appellant that an overpayment had been created.  See 
veteran's request for waiver of overpayment, dated in August 
2005; Statement of the Case, dated in October 2006.  

In May 2005, the RO received the veteran's statement in which 
he expressed disagreement with the April 2005 notice.  

In June 2005, the St. Paul PMC advised the appellant that it 
had retroactively adjusted (increased) his pension benefits 
(when compared to the figure stated in its April 2005 notice) 
for the period beginning January 1, 2004, and December 1, 
2004).  This notice further indicated that the appellant's 
pension payments as of January 1, 2005 were unchanged from 
the figure stated in its April 2005 notice.  The June 2005 
notice stated that five claimed medical expenses for 2004 had 
not been allowed.  

Specifically, it was stated that it had not allowed the 
claimed expenses of: $1,080 for "food on wheels," $161.95 
for "repair of door," $392.76 for "alarm system," 
$2,073.35 for "controlled environment," and $272.16 for 
"assorted clothing."      

In August 2005, VA received the veteran's statement in which 
he specifically objected to the allowance of a total of 
$30,367 in medical expenses "for the period of 2004," (to 
be more precise, the St. Paul PMC's April 2005 notice 
indicates that $30,367 was the amount of medical expenses 
claimed in 2003; this figure was "carried forward" in 
computing the 2004 pension benefit).  The veteran asserted 
that the correct figure was $36,502.80.  The veteran also 
objected to the St. Paul PMC's April 2005 disallowance of 
three expenses that he claimed for 2003 (i.e., $1,080 for 
"special food," $272 for "meals at the hospital," and $136 
for "shoes).  

Although the veteran was in fact referencing medical expenses 
claimed in 2003, the RO indicated that it had interpreted 
this statement as a Notice of Disagreement as to the 
"medical expense claimed for 2004" (emphasis added).  See 
June 2006 letter to the veteran.  

In September 2005, the St. Paul PMC denied the veteran's 
request for a waiver of an overpayment of $9,527.  

In October 2006, a Statement of the Case was issued, in which 
the issue was listed as:  "Whether or not all medical 
expenses reported for the year 2004 can be counted to reduce 
the amount of the veteran's income for non-service-connected 
pension purposes, and to resolve the issue of an 
overpayment."  In December 2005, a timely substantive appeal 
(VA Form 9) was received.  

In summary, a timely notice of disagreement has been received 
as to the issue of  whether or not all medical expenses 
reported for the year 2003 can be counted to reduce the 
amount of the veteran's income for non-service-connected 
pension purposes.  See 38 C.F.R. § 20.201 (2007).  

Specifically, in August 2005, the veteran disagreed with the 
St. Paul PMC's April 2005 notification of the disallowance of 
the claimed expenses of: $1,080 for "special food," $272 
for "meals at the hospital," and $136 for "shoes."  
However, the RO has not issued a statement of the case on 
this issue, and no appeal has been perfected.  The Court has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

With regard to the issue of whether or not all medical 
expenses reported for the year 2004 can be counted to reduce 
the amount of the veteran's income for non-service-connected 
pension purposes, and to resolve the issue of an overpayment, 
this issue appears to be inextricably intertwined with the 
aforementioned issue.  

In this regard, the veteran has claimed some virtually 
identical medical expenses during both 2003 and 2004, i.e., 
$1,080 for food from "Luby's," $161.95 for repairs to doors 
and walls, and $392 for "ADT" for ""fire & alarm ambulance 
call."  Given the similarity and nature of these expenses 
claimed during 2003 and 2004, it may be that some of these 
expenses were claimed in error.  It also appears that they 
all involve a virtually identical analysis.  

Based on the above, these issues are therefore considered to 
be inextricably intertwined, and both issues must be 
addressed by the RO before the Board may proceed.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The situation is confusing.  Simply stated, the RO believes 
the veteran is citing to "medical expenses" that would not 
general be considered "medical expenses" such as food, 
clothing, an alarm system, etc.  

While not required, the veteran and his represented may wish 
to review and write down a list all "medical expenses" for 
the veteran from 2003 and 2004 for the review of the RO, and 
then the Board.  For items that may not generally be 
considered to be "medical expenses", the veteran may wish 
to explain why he believes that the cost should be considered 
a "medical expense" for VA purposes.           

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of whether 
or not all medical expenses reported for 
the year 2003 can be counted to reduce 
the amount of the veteran's income for 
non-service-connected pension purposes.  
The veteran should be informed of his 
appeal rights and of the actions 
necessary to perfect an appeal on this 
issue.  

2.  Thereafter, the RO should 
readjudicate the claims, as appropriate.  
If either of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




